Citation Nr: 0218230	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  97-26 803A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for neck disability.

(The veteran's claim seeking service connection for right 
shoulder disability will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the veteran's claims of 
service connection for right ear hearing loss, as well as 
for neck and right shoulder conditions; the latter two 
disabilities were claimed as secondary to in-service head 
trauma.  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was initially before the Board in July 
1999, his claim of service connection for right ear 
hearing loss was denied.  As such, this claim is no longer 
before the Board.  In that same decision, however, the 
Board remanded the veteran's neck and right shoulder 
claims to the RO for further development and adjudication.

In December 2000, the Board again remanded the veteran's 
neck and right shoulder claims for further development and 
adjudication.  Since that time, the veteran has relocated 
and his claim folder has been transferred to the 
Nashville, Tennessee, RO.

As noted in the December 2000 remand, although the veteran 
requested that he be afforded a hearing before a Member of 
the Board at the local VA office, the record reflects that 
the veteran's representative reported that the veteran 
requested that the hearing be canceled, and in any event, 
he failed to report.  Since that time, there is no 
indication in the record that the veteran has requested 
that another hearing be scheduled.  Under the 
circumstances, the Board determines that the veteran's 
request for a hearing has been withdrawn.

The Board is undertaking additional development with 
respect to the veteran's claim seeking service connection 
for right shoulder disability, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903)).  After giving 
notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  With resolution of all reasonable doubt in the 
veteran's favor, degenerative disc disease and 
degenerative joint disease causing spinal stenosis at C5-6 
and C6-7, and herniated nucleus pulposus at C5-6, had 
their onset during service.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease 
causing spinal stenosis at C5-6 and C6-7, and herniated 
nucleus pulposus at C5-6, was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim of service 
connection for neck disability, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in 
February 1997 and June 2002 to determine the nature and 
extent of his neck disability and to obtain an opinion as 
to the etiology of this condition.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
In a December 2000 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There 
is no identified evidence that has not been accounted for 
and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a third remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, in light of the 
extensive record on appeal and the Board's favorable 
determination, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The service medical records show that in September 1966, 
the veteran was seen for treatment after sustaining trauma 
to his head sustained as a result of a rock hitting the 
right mastoid region of his head.  The veteran complained 
of having pain in his right auditory canal and the 
examination revealed that he had swelling over the right 
mastoid region, with erythema and tenderness.  The 
examiner referred the veteran for X-ray study, and the 
physician who performed the skull X-ray also reported that 
the veteran had pain and swelling over the right mastoid; 
however, the X-rays revealed no skull abnormalities.  At 
separation, the veteran's upper extremities were found to 
be normal.

In December 1996, the veteran filed a claim of service 
connection for neck problems as residuals of his in-
service trauma to his head, reporting that he had had 
chronic and recurrent neck problems since that time.  

In addition, in January 1997, the veteran submitted a lay 
statement in which the author, a neighbor of the 
veteran's, stated that the veteran had received 25 
stitches after a fall in 1996.  Thereafter, in March 1997, 
the RO received copies of private medical records showing 
that he received treatment in January 1996 for injuries 
sustained to his right lower lip, chin, and the back of 
his head due to a fall.  That same month, the veteran also 
submitted a lay statement drafted by a former service 
colleague, who reported that while serving in Korea in 
1966, the veteran was struck in the back of his head, 
behind the right ear, and was hospitalized to treat the 
injury.

In February 1997, the veteran was afforded a VA 
neurological examination.  During the examination, the 
veteran reported a history of having been struck in the 
head with a rock while serving in Korea in 1966.  
Following examination of the veteran, the physician 
diagnosed him as having traumatic sensory neuropathy of 
the right lesser occipital nerve.

Based on the above evidence, in a June 1997 rating 
decision, the RO denied service connection for a neck 
condition on the basis that although he sustained head 
trauma during service, his neck was found to be normal at 
service separation, and the evidence indicated that he 
sustained a post-service injury in January 1996.

The veteran appealed, citing the service medical entries 
documenting that he received treatment for residuals of a 
head injury.  In addition, he maintained that he currently 
suffered from a neck condition that was consistent with 
the type of trauma he had sustained during service.

When this matter was initially before the Board in July 
1999, the Board noted that the February 1997 VA examiner 
had not had the benefit of reviewing the veteran's claims 
folder prior to the preparation of his report and 
concluded that he should be afforded another VA 
examination to determine whether it was at least as likely 
as not that any neck disability found to be present was 
related to the head injury he sustained in 1966.  In doing 
so, the Board observed that the post-service evidence 
showed that he had received an injury to the right side of 
his face in 1996.

The Board again remanded this case in December 2000 
because the veteran had not been afforded that VA 
examination, as well as the recent enactment of the VCAA.  
In doing so, the Board instructed the RO to afford the 
veteran a VA orthopedic examination to determine the 
nature, extent, etiology and diagnosis of any neck 
disability found to be present.  In this regard, the Board 
specifically indicated that it was imperative that the 
physician who examined the veteran reviewed the evidence 
in the claims folder, including a complete copy of the 
remand, and acknowledged that review in the examination 
report.  In addition, the Board instructed the examiner to 
offer an opinion as to whether it was at least as likely 
as not that any neck disability found to be present was 
etiologically related to the veteran's period of military 
service, to include as a residual of his in-service head 
injury.

In June 2002, the veteran was afforded a VA joints 
examination.  At the outset of her report, the physician 
indicated that she had reviewed the veteran's claims 
folder, including the Board's December 2000 remand.  The 
examiner reported that the evidence showed that the 
veteran had been struck behind the right ear with a rock 
that had blasted out of a quarry in 1966.  The veteran 
stated that he was rendered unconscious for a while, but 
the examiner reported that there was no indication of that 
in the records.  The veteran complained of having chronic 
neck pain since that in-service injury.

The examiner observed that X-rays conducted in 1997 
disclosed that the veteran had moderate cervical 
spondylosis, and that X-rays of the cervical spine 
performed as part of the examination showed that he had a 
narrowing of the disc spaces C5-C7, with anterior and 
posterior osteophytes.  In addition, she observed that a 
private MRI, conducted earlier that month, revealed that 
he had spinal stenosis at C5-C6 and C6-C7.  

Based on the physical examination, the physician diagnosed 
the veteran as having degenerative disc disease and 
degenerative joint disease causing spinal stenosis at C5-6 
and C6-7; and herniated nucleus pulposus at C5-6.  
Subsequent to offering these diagnoses, the examiner 
commented that by his history, the veteran reported having 
chronic neck problems since the in-service injury.  She 
added that there was "no corroborating evidence" to 
substantiate that in his medical records; however, the 
physician opined that, given the nature of his cervical 
spine pathology, it was at least as likely as not was 
related to the in-service injury.

In addition, private medical records confirm that the 
veteran received treatment for neck pain and that he was 
diagnosed as having spinal stenosis at C5-C6 and C6-C7.

Finally, in written argument, the veteran's representative 
cited the opinion offered by the June 2002 examiner and 
asserted that service connection should be granted for the 
veteran's neck disability.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for 
any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In determining whether service connection is 
warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise 
and thus supports the veteran's claim of service 
connection for cervical spine disability.  In reaching 
this conclusion, the Board notes that the June 2002 VA 
physician opined that, based on her review of the 
veteran's pertinent records, the physical examination that 
she performed, given the nature of his cervical spine 
pathology, and the veteran's reported history, it was at 
least as likely as not his degenerative disc disease and 
degenerative joint disease causing spinal stenosis at C5-6 
and C6-7, and herniated nucleus pulposus at C5-6, was 
related to his documented in-service injury.  This opinion 
constitutes the only medical evidence that addresses 
whether the veteran's neck condition is etiologically 
related to service.  As such, service connection is 
warranted.


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease causing spinal stenosis at C5-6 
and C6-7 and herniated nucleus pulposus at C5-6, is 
granted.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

